Exhibit 10.15

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

20XX GRANT NOTICE (OpCo Time-Based Awards)

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6  of its
Variable Compensation Stock Unit Award Program Subplan (the “Program”), hereby
grants to you as a Participant under the Program,  Stock Units  representing a
generally nontransferable right to receive one share of Company Stock with
respect to each underlying Stock Unit at a specified future date (the “Grant”),
subject to all of the terms and conditions as set forth herein, the Program and
the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).1  Notwithstanding any provision of the Program, no Dividend Equivalents
shall be credited on the Stock Units.  All capitalized terms herein that are not
otherwise defined shall have the meanings ascribed to such terms in the Program
or Plan, as applicable.

 

 

 

 

Participant:

 

 

Date of Grant:

 

 

Number of Basic Stock Units subject to Grant:

 

 

 

Vesting Schedule: The Basic Units subject to this Grant shall vest in equal
annual installments on each of the first, second and third anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company or
its Subsidiaries through, and is in Good Standing (as defined below) on, each
applicable vesting date. The Basic Units are subject in all respects to the
vesting provisions set forth in Section 6(c) of the Program.  For purposes of
this Grant, “Good Standing” means the Participant is actively employed by the
Company or its Subsidiaries on the applicable vesting date and has not given a
notice of resignation to, or received a notice of termination from, the Company
or any of its Subsidiaries prior to such date.

 

Settlement: The Participant shall receive shares of Company Stock in settlement
of the Basic Units in accordance with the terms of the Program, subject to the
collection of applicable taxes in connection with the issuance of Company Stock.

 

Violation of Code of Conduct; Financial Restatement; Forfeiture of Unvested
Basic Units:  If, prior to the date the Basic Units otherwise become vested in
accordance with the vesting schedule set forth above (i) the Participant
materially breaches the Company’s Code of Business Conduct and Ethics, as such
material breach is determined by the Compensation Committee of the Board of
Directors of the Company (the “Board”), or any other committee appointed by the
Board to administer the Program (the “Compensation Committee”) in its sole
discretion, or (ii) the Company is required to prepare a restated financial
statement that is filed with an external regulator because of material
noncompliance of the Company with any financial reporting requirement, whether
or not such restatement involves misconduct of the Participant, then the
Compensation Committee may determine, in its sole discretion, that all or a
portion of the Basic Units shall cease to vest effective as of the date of the
material breach or the date on which the Company is notified of such
requirement, as applicable, in each case, subject to compliance with applicable
law.

 

Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

--------------------------------------------------------------------------------

1  The Plan, Plan prospectus, and Program are available on ITG Exchange.  In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG Legal.







--------------------------------------------------------------------------------

 



 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program,
 the Plan and the Plan prospectus.1  You further acknowledge that this Grant is
made under, and governed by the terms and conditions of, the Plan and the
Program except as otherwise set forth herein, and you agree to be bound by such
terms.  The Compensation Committee has the authority to interpret and construe
this Grant pursuant to the terms of the Program and the Plan, and its decisions
shall be conclusive as to any questions arising hereunder.

 

 

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

    

PARTICIPANT

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Date:

 

Date:

 

 

 

 



--------------------------------------------------------------------------------